Citation Nr: 1000951	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries of the bilateral upper and lower 
extremities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1958 to February 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the Veteran's claim.

Issue not currently on appeal

An October 2007 RO rating decision granted the Veteran 
service connection for chronic soft tissue strain of the left 
ankle and assigned a 10 percent disability rating, effective 
August 8, 2005.  As evidenced by the claims folder, the 
Veteran did not express disagreement with the rating decision 
as to this issue.  Accordingly, that issue is not in 
appellate status and it will be discussed no further herein. 
 
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for residuals of cold 
weather injuries of the bilateral upper and lower 
extremities, which he contends is due to his military 
service.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that this issue must be remanded for further evidentiary 
development.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to current disability, the competent medical 
evidence of record suggests that the Veteran suffers from a 
disease or injury of his bilateral upper and lower 
extremities associated with exposure to cold weather.  
Specifically, Dr. E.M. reported in a June 2006 medical 
opinion which states that it is "more likely than not, [the 
Veteran's] symptoms of hands and feet getting cold even in 
hot weather likely occurred while [the Veteran] was in the 
service."  However, Dr. E.M. did not indicate a specific 
diagnosis of a disability based on the Veteran's 
symptomatology, and the record is pertinently absent of such.  

With respect to in-service injury, the Veteran contends that 
he was exposed to cold weather while serving in Korea in the 
winter of 1960.  See the August 2006 notice of disagreement.  
Although the Veteran's service treatment records are absent 
any treatment for a disease or injury associated with 
exposure to cold weather, the Board finds that the record 
indicates that the Veteran was a military policeman and that 
he served in Korea.  For the purpose of this remand, the 
Board will assume that he was exposed to cold weather during 
service.   

With respect to medical nexus, as discussed above, Dr. E.M. 
reported that the Veteran's "symptoms" of cold weather 
residuals of his bilateral upper and lower extremities are 
related to his period of military service.  However, as 
stated above, there is no specific finding of a current 
diagnosis of a disability based on the Veteran's 
symptomatology.  Moreover, the remainder of evidence is 
absent any indication of a relationship between the Veteran's 
cold weather residuals of the bilateral upper and lower 
extremities and his military service.

Accordingly, because this case presents certain medical 
questions which cannot be answered by the Board, such must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and ask 
that he provide the names and addresses of 
all health care providers who have treated 
him for his bilateral upper and lower 
extremity disabilities.  After securing 
appropriate consent from the Veteran, VBA 
should attempt to obtain any such records 
which are not already in the claims 
folder.  Any such medical records so 
obtained should be associated with the 
Veteran's VA claims folder.

2. VBA should then schedule the Veteran 
for a VA examination.  The examiner should 
review the Veteran's claims folder.  In 
light of the Veteran's medical history and 
clinical findings, the examiner should 
render an opinion, with supporting 
rationale, as to whether the Veteran has a 
disability of the bilateral upper and/or 
lower extremities.  If so, the examiner 
should opine as to whether such disability 
is as likely as not due to peacetime 
exposure to cold weather in Korea as 
contended by the Veteran.  The examiner 
should specifically comment upon the 
findings of Dr. E.M., expressing agreement 
or disagreement with his conclusions.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3. After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for residuals of a cold 
injury to the bilateral upper and lower 
extremities.  If the claim remains denied, 
the Veteran should be provided with a 
supplemental statement of the case, with a 
copy to his representative.  An 
appropriate amount of time should be 
allowed for response. Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


